                Case 2:20-cr-00174-TLN Document 39 Filed 07/27/21 Page 1 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-174-TLN
12                       Plaintiff,                      STIPULATION REGARDING EXCLUDABLE
                     v.                                  TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                                                       FINDINGS AND ORDER
     JESUS ENRIQUE CALDERON-MONTES,
14   MARTHA AMELIA GOMEZ,
     DEBORAH ANN MARTINEZ,                               DATE: July 29, 2021
                                                         TIME: 9:30 a.m.
15                                                       COURT: Hon. Troy L. Nunley
                                  Defendants.
16
            This case was set for a status conference on July 29, 2021. By this stipulation, the parties request
17
     that the Court continue the status conference to October 14, 2021, and to exclude time under Local Code
18
     T4, as well under the Court’s General Orders, for the reasons set forth below.
19
            On May 13, 2020, this Court issued General Order 618, suspending all jury trials in the Eastern
20
     District of California “until further notice.” Pursuant to General Order 611, this Court’s declaration of
21
     judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16,
22
     2020, continuing this Court’s judicial emergency, this Court has allowed district judges to continue all
23
     criminal matters to a date after May 2, 2021.1 This and previous General Orders, as well as the
24
     declarations of judicial emergency, were entered to address public health concerns related to COVID-19.
25
            Although the General Orders and declarations of emergency address the district-wide health
26

27
            1
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:20-cr-00174-TLN Document 39 Filed 07/27/21 Page 2 of 4


 1 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 2 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 3 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 4 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 5 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 6 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 7 findings on the record “either orally or in writing”).

 8          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 9 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

10 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

11 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

12 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

13 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

14 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

15 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

16          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

17 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

18 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

19 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

20 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

21 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

22 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

23 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

24 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

25 by the statutory rules.

26          In light of the societal context created by the foregoing, this Court should consider the following

27 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

28

       STIPULATION REGARDING EXCLUDABLE TIME                2
       PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00174-TLN Document 39 Filed 07/27/21 Page 3 of 4


 1 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

 2 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 3 pretrial continuance must be “specifically limited in time”).

 4                                                STIPULATION

 5          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

 6 through defendants’ counsel of record, hereby stipulate as follows:

 7          1.      By this stipulation, defendants now move to continue the status conference until October

 8 14, 2021, at 9:30 a.m., and to exclude time between July 29, 2021, and October 14, 2021, under 18

 9 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4], as well as under the Court’s General Orders.

10          2.      The parties agree and stipulate, and request that the Court find the following:

11                  a)     The government has represented that the discovery associated with this case

12          includes investigative reports and related documents, including approximately 170 pages of

13          documents. There is also physical evidence associated with this case, including narcotics seized

14          during the course of the investigation and arrest. All of this discovery has been either produced

15          directly to counsel or made available for inspection. The government also anticipates producing

16          additional discovery in the form of electronic surveillance, including audio and video recordings.

17                  b)     Counsel for defendants desire additional time to review this discovery, as well as

18          the current charges, to conduct investigation and research applicable law, to consult with their

19          clients and to discuss with them potential resolution of their respective cases, to file pretrial

20          motions, and to otherwise prepare for trial.

21                  c)     Counsel for defendants believe that the failure to grant the above-requested

22          continuance would deny them the reasonable time necessary for effective preparation, taking into

23          account the exercise of due diligence.

24                  d)     The government does not object to the continuance.

25                  e)     Based on the above-stated findings, the ends of justice served by continuing the

26          case as requested outweigh the interest of the public and the defendant in a trial within the

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00174-TLN Document 39 Filed 07/27/21 Page 4 of 4


 1          original date prescribed by the Speedy Trial Act.

 2                  f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 3          et seq., within which trial must commence, the time period of July 29, 2021 to October 14, 2021,

 4          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 5          because it results from a continuance granted by the Court at defendant’s request on the basis of

 6          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 7          of the public and the defendant in a speedy trial.

 8          3.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 9 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

10 must commence.

11          IT IS SO STIPULATED.

12   Dated: July 26, 2021                                PHILLIP A. TALBERT
                                                         Acting United States Attorney
13
                                                         /s/ JAMES R. CONOLLY
14                                                       JAMES R. CONOLLY
                                                         Assistant United States Attorney
15
     Dated: July 26, 2021                                /s/ CHRISTINA SINHA
16                                                       CHRISTINA SINHA
17                                                       Assistant Federal Defender
                                                         Counsel for Defendant
18                                                       JESUS ENRIQUE CALDERON-MONTES

19   Dated: July 26, 2021                                /s/ CHRIS COSCA
                                                         CHRIS COSCA
20                                                       Counsel for Defendant
                                                         MARTHA AMELIA GOMEZ
21
     Dated: July 26, 2021                                /s/ CLEMENTE JIMÉNEZ
22
                                                         CLEMENTE JIMÉNEZ
23                                                       Counsel for Defendant
                                                         DEBORAH ANN MARTINEZ
24
                                            FINDINGS AND ORDER
25
            IT IS SO FOUND AND ORDERED this 27th day of July, 2021.
26

27

28
                                                                       Troy L. Nunley
      STIPULATION REGARDING EXCLUDABLE TIME               4            United States District Judge
      PERIODS UNDER SPEEDY TRIAL ACT
